Resistance-Integrated Gas Sensor


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 06/02/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection which have been entered and considered.

Response to Arguments
Applicant argues the deficiency leading to an objection to claim 9 has been corrected. The examiner is persuaded and the objection is withdrawn.
Applicant argues Otomaru fails to anticipate separate substrate and first metal oxide layer, and separate first insulating layer and second metal oxide layer of the invention.
The examiner is not persuaded by applicant’s arguments. Otomaru’s sensor has a multilayer structure formed by laminating a plurality of insulating layers as the other structures are formed on successive exposed surfaces.  Figures 1a-1e represent the separate laminated substrates of silicon oxide laid down in succession as conducting elements are added to the assembly. The examiner maintains the rejection.
Applicant further argues the claims are allowable. Regarding this assertion, please see the final rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 - 8, 11 - 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otomaru (JP 2017211252; “Otomaru”).

Regarding claim 1, Otomaru discloses, in figures 1-2, a resistance-integrated gas sensor (1), comprising: a substrate (see figure 1e, element 2, see JP 2017211252 translation, p. 3, ¶ 3 Otomaru’s insulating substrate is composed of aluminum oxide); a first metal oxide layer (see figure 1c, element 2, examiner notes Otomaru’s aluminum oxide layer depicted by figure 1c shows aluminum oxide disposed between and the sides of inner wiring 7c-7d), disposed in the substrate (see previous comment); a first insulating layer disposed on (see figure 1b, element 2, see JP 2017211252 translation, p. 3, ¶ 5, Otomaru’s layers are laminated as necessary, the examiner contends Otomaru lays down additional aluminum oxide layers on the initial aluminum oxide layer to embed other sensor elements in the substrate material) the substrate (see previous comment) and the first metal oxide layer (see previous comment); a contact metal layer (see figure 1c, examiner notes Otomaru depicts rectangular pads connected to inner wiring 7c-7d) disposed in the first insulating layer (see previous comment); a first contact hole (6g, 6h) disposed in the first insulating layer (see previous comment) and located on the contact metal layer (see figures 1b-1c, Otomaru’s rectangular pad align and connect to holes penetrating the first insulating layer); a second metal oxide layer (see figure 1a, element 2, examiner notes Otomaru’s aluminum oxide layer depicted by figure 1a discloses Otomaru’s aluminum oxide disposed between and on the sides of the detection electrodes) disposed on the first insulating layer (see previous comment); and an interdigitated electrode layer (3, 4) having a first portion (3) and a second portion (4), wherein the first portion (3) is disposed on the first insulating layer (see figures 1a-1b, examiner notes Otomaru’s 1a layer is layered on the 1b layer), and the second portion (4) is disposed in the second metal oxide layer (see previous comment), wherein the contact metal layer (previous comment) and the first contact hole (6g, 6h) connect the first metal oxide layer (previous comment) and the interdigitated electrode layer (previous comment).

Regarding claim 7, Otomaru discloses, in figures 1a and 1c, a material of the first metal oxide layer (see figure 1c, element 2, see JP 2017211252 translation, p. 3, ¶ 3 Otomaru’s insulating substrate is composed of aluminum oxide) is the same as a material of the second metal oxide layer (see figure 1a, element 2, see JP 2017211252 translation, p. 3, ¶ 3 Otomaru’s insulating substrate is composed of aluminum oxide).


Regarding claim 8, Otomaru discloses the material of the first metal oxide layer (see figure 1c, element 2, see JP 2017211252 translation, p. 3, ¶ 3 Otomaru’s insulating substrate is composed of aluminum oxide) and the second metal oxide layer (see figure 1c, element 2, see JP 2017211252 translation, p. 3, ¶ 3 Otomaru’s insulating substrate is composed of aluminum oxide) includes aluminum oxide.

Regarding claim 11, Otomaru discloses a material of the substrate includes ceramic (see JP 2017211252 translation, p. 1 ¶ 3, Otomaru’s substrate is “made of a ceramic sintered body such as an aluminum oxide sintered body”).

Regarding claim 12, Otomaru discloses a material of the contact metal layer (see figure 1c, examiner notes Otomaru depicts rectangular pads connected to inner wiring 7c-7d) includes aluminum or gold (see JP 2017211252 translation, p.4, ¶ 5, Otomaru’s metal plating layer is made of a corrosion resistant metal such as gold).

Regarding  claim 14, Otomaru discloses a material of the interdigitated electrode layer (3, 4) includes gold (see JP 2017211252 translation, p.4, ¶ 5, Otomaru’s metal plating layer is made of a corrosion resistant metal such as gold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otomaru as applied to claim 1 above, and further in view of Tsai (US 20180231481; “Tsai”).

Regarding claim 9, Otomaru fails to disclose manufacturing a gas sensor using 3D printing.
Tsai teaches a forming method of the second metal oxide layer includes a 3D printing process (¶ 0026, Tsai forms aluminum oxide substrate using 3D printing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tsai’s scheme of forming an aluminum oxide substrate by 3D printing to form Otomaru’s sensor. Doing so increases prototyping speed, decreases inventory costs by allowing print on demand and minimizes waste.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Otomaru as applied to claim 1 above, and further in view of Montanya (US 20160290946; “Montanya”).

Regarding claim 13, Otomaru discloses a material of the first contact hole includes metal ((see JP 2017211252 translation, p.4, ¶ 9, Otomaru’s through-hole is coated in metal paste).
Montanya teaches a material of the first contact hole (14) includes tungsten (¶ 0030, “conductive vias include tungsten”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Montanya’s scheme of forming vias using tungsten with Otomaru’s sensor assembly since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable conduction path through a via.

Allowable Subject Matter
Claims 2 - 6, 10 and 15 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Otomaru’s sensor to include a second insulating layer disposed between the first insulating layer and the interdigitated electrode layer, a second contact hole and a metal heating layer are disposed in the second insulating layer, and the second contact hole is located on the metal heating layer, the metal heating layer and the second contact hole connect the first contact hole and the interdigitated electrode layer. The examiner concludes prior existence of the combination is improbable.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 3, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Otomaru’s sensor to include the first metal oxide layer is an inverted triangular structure. The examiner concludes prior existence of the combination is improbable.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 5, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Otomaru’s sensor to include the first metal oxide layer is a serpentine structure. The examiner concludes prior existence of the combination is improbable.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 10, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Otomaru’s sensor to include the substrate is etched to have a recess, the first metal oxide layer is disposed in the recess, and an etching depth is 10 nm to 10 μm. The examiner concludes prior existence of the combination is improbable.
The dependent claims would be allowable for at least the same reasons as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P. Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856